DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.



Status of Claims

Claim 9 had been cancelled previously.
Claims 1-8 and 10-20 are pending.

Response to Arguments

The Double Patent has been withdrawn in light of the amendments to the claims and the corresponding persuasive arguments in the Remarks filed on 07/08/2022.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bakar et al (US 2014/0282695) in view of Petrovic et al (US 2016/0150297) and further in view of Gupta et al (US 6487538).
Regarding claim 1, Bakar discloses a radio receiver (¶ [0037] for decoder 150 and playback device 160 in Figure 1 be integrated together in one device as a receiver) comprising: 
a tuner configured to receive an over-the-air radio broadcast on a tuned frequency, wherein the over-the-air radio broadcast includes broadcast content (¶ [0024], ¶ [0028]-[0033], ¶ [0041] and ¶ [0064]); 
a wireless carrier interface (Figure 4; ¶ [0030]-[0031], ¶ [0038] and ¶ [0080]);
processing circuitry coupled to the tuner, the processing circuitry configured to implement watermark detection circuitry and local playout control circuitry (¶ [0034]-[0037] and ¶ [0063]), wherein: 
the watermark detection circuitry is configured to: detect an actionable watermark included in the broadcast content; transmit a watermark-detected signal to local playout control circuitry in response to detecting the actionable watermark (¶ [0035], ¶ [0049]-[0050] and ¶ [0066]-[0068]); 
the local playout control circuitry is configured to in response receiving the watermark-detected signal, transmit a replacement content request to an ad service via the wireless carrier interface in response to receiving the watermark-detected signal; receive information from the ad service including replacement content via the wireless carrier interface; and store replacement content (¶ [0026], ¶ [0038], ¶ [0053], ¶ [0069] and ¶ [0080]).
Bakar is silent about, subsequent to a first spot break in the broadcast content, detecting a watermark which indicates that content in an upcoming spot break is to be replaced, transmitting a request to a web service and determining whether the replacement content that is valid.
Petrovic discloses detecting, subsequent to a first spot break in the broadcast content, a watermark which indicates that content in an upcoming spot break is to be replaced, and transmitting a replacement content request to a web service (¶ [0042]-[0043], ¶ [0080]-[0084] and ¶ [0089]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Bakar system with the teaching of Petrovic, so to enhance system with capability of quickly retrieving replacement content from a web server for a subsequent ad break in a manner of real time transmitting targeted ads. 
Gupta discloses transmit a replacement content request to a web service via the wireless carrier interface; receive information from the web service including replacement content; determining whether the information from the web service includes replacement content that is valid; and store replacement content determined to be valid (Figures 2, 4a-4c and 5; Col 1 lines 41-48, Col 7 lines 52-67, Col 10 lines 28-40 and Col 12 lines 51-65 and Col 13 line 43 through Col 14 line 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Bakar in view of Petrovic system with the teaching of Gupta about determining whether the replacement content is valid, so to enhance system with the capability of ensuring the received content is still valid to be displayed.

Regarding claim 2, Bakar in view of Petrovic and further in view of Gupta discloses the radio receiver as discussed in the rejection of claim 1. The combined system further discloses a wireless interface paired to an external wireless device, the wireless interface configured to transmit a request for replacement content to the external wireless device (taught by Bakar; Figure 1; ¶ [0026] and ¶ [0037]-[0040]; and Gupta’s Figures 4a-4c).

Regarding claim 3, Bakar in view of Petrovic and further in view of Gupta discloses the radio receiver as discussed in the rejection of claim 2. The combined system further discloses wherein the wireless interface is further configured to transmit the request for replacement content to a web service via the external wireless device (Gupta’s Figures 4a-4c and Col 7 lines 52-67).

Regarding claim 4, Bakar in view of Petrovic and further in view of Gupta discloses the radio receiver as discussed in the rejection of claim 1. The combined system further discloses wherein the wireless carrier interface configured to transmit a request for replacement content to a web service via a mobile carrier network (taught by Bakar; Figure 1; ¶ [0026], ¶ [0030] and ¶ [0037]-[0040]; and Gupta’s Figures 4a-4c).

Regarding claim 5, Bakar in view of Petrovic and further in view of Gupta discloses the radio receiver as discussed in the rejection of claim 1. The combined system further discloses the actionable watermark includes information instructing the processing circuitry to request a replacement spot from a particular source; and the local playout control circuitry transmits a request for the replacement spot from the particular source (taught by Bakar; ¶ [0026], ¶ [0043], ¶ [0052]-[0053], ¶ [0056] and ¶ [0069]; taught by Petrovic; ¶ [0084]-[0089]; and taught by Gupta; Col 11 lines 14-65).

Regarding claim 6, Bakar in view of Petrovic and further in view of Gupta discloses the radio receiver as discussed in the rejection of claim 1. The combined system further discloses a single actionable watermark triggers multiple actions (taught by Bakar; Figure 3; ¶ [0060] and ¶ [0068]-[0074]).

Regarding claim 7, Bakar in view of Petrovic and further in view of Gupta discloses the radio receiver as discussed in the rejection of claim 1. The combined system further discloses a wireless interface (taught by Bakar; ¶ [0026], ¶ [0030] and ¶ [0037]-[0040]; and taught by Gupta; Col 7 lines 52-60); and wherein the local playout control circuitry is configured to transmit playout confirmations via the wireless interface (taught by Gupta; Col 7 line 52 through Col 8 line 22 and Col 17 line 13 through Col 18 line 13).

Regarding claims 15-19, all limitations of claims 15-19 are analyzed and rejected corresponding to claims 1-3 and 5-6 respectively.

Regarding claim 20, Bakar in view of Petrovic and further in view of Gupta discloses the method as discussed in the rejection of claim 15. The combined system further discloses transmitting information associated with the actionable watermark to the local playout control module in response to detecting the actionable watermark; and wherein the information associated with the actionable watermark includes information specifying a time at which a future replacement event is to begin (taught by Bakar; Figure 3; ¶ [0035], ¶ [0049]-[0052], ¶ [0056]-[0057] and ¶ [0066]-[0068]; and taught by Petrovic; ¶ [0080]-[0089]).

Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bakar et al (US 2014/0282695) in view of Petrovic et al (US 2016/0150297).
Regarding claim 8, Bakar discloses a radio receiver (¶ [0037] for decoder 150 and playback device 160 in Figure 1 be integrated together in one device as a receiver) comprising: 
a tuner configured to receive an over-the-air radio broadcast on a tuned frequency, wherein the over-the-air radio broadcast includes broadcast content (¶ [0024], ¶ [0028]-[0033], ¶ [0041], ¶ [0048] and ¶ [0064]); 
a wireless carrier interface (Figure 4; ¶ [0030]-[0031], ¶ [0038] and ¶ [0080]);
processing circuitry coupled to the tuner, the processing circuitry configured to implement  watermark detection circuitry and local playout control circuitry (¶ [0034]-[0037] and ¶ [0063]), wherein: 
the watermark detection circuitry is configured to: detect an actionable watermark included in the broadcast content; transmit information associated with the actionable watermark to local playout control circuitry in response to detecting the actionable watermark (¶ [0035], ¶ [0049]-[0052] and ¶ [0066]-[0068]); and 
in response to receiving the information associated with the actionable watermark, the local playout control circuitry is configured to perform one or more actions related to substituting replacement content for a portion of the broadcast content, wherein the one or more actions include retrieve the replacement content from the replacement content source (¶ [0026], ¶ [0053], ¶ [0069]-[0071] and ¶ [0074]).
Bakar is silent about, subsequent to a first spot break in the broadcast content, detecting a watermark which indicates that content in an upcoming spot break is to be replaced, and the watermark includes information indicating a replacement content source.
Petrovic discloses subsequent to a first spot break in the broadcast content, detecting a watermark which indicates that content in an upcoming spot break is to be replaced, and the watermark includes information indicating a replacement content source (¶ [0042]-[0043], ¶ [0080]-[0084] and ¶ [0089]).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Bakar system with the teaching of Petrovic, so to enhance system with capability of quickly retrieving replacement content from a web server for a subsequent ad break in a manner of real time transmitting targeted ads. 

Regarding claim 10, Bakar in view of Petrovic discloses the radio receiver as discussed in the rejection of claim 8. The combined system further discloses a local memory; wherein: the local memory is the replacement content source; and the local playout control circuitry obtains the replacement content from the local memory (taught by Bakar; ¶ [0053] and ¶ [0069]).

Regarding claim 11, Bakar in view of Petrovic discloses the radio receiver as discussed in the rejection of claim 10. The combined system further discloses the information associated with the actionable watermark includes information identifying a particular spot set to be included in a future portion of the broadcast content of the over-the-air radio broadcast (taught by Bakar; Figure 3; ¶ [0056]-[0057] and ¶ [0068]); in response to determining that the particular spot set has been received, the local playout control circuitry is configured to: obtain a stored spot set from the local memory; and substitute the stored spot set for the particular spot set (taught by Bakar; ¶ [0026], ¶ [0053] and ¶ [0069]).

Regarding claim 12, Bakar in view of Petrovic discloses the radio receiver as discussed in the rejection of claim 8. The combined system further discloses a wireless interface coupled to a replacement content server via a mobile carrier network; the replacement content server is the replacement content source; and the local playout control circuitry obtains the replacement content from the replacement content server via the wireless interface (taught by Bakar; Figure 1; ¶ [0026], ¶ [0030] and ¶ [0037]-[0040]; and taught by Petrovic ; ¶ [0080]-[0089]).

Regarding claim 13, Bakar in view of Petrovic discloses the radio receiver as discussed in the rejection of claim 8. The combined system further discloses a wireless interface paired to an external wireless device, wherein the external wireless device is coupled to a web service via a mobile carrier network; and wherein: the web service is the replacement content source; and the local playout control is configured to obtain the replacement content from the web service via the external wireless device (taught by Bakar; Figure 1; ¶ [0026], ¶ [0030] and ¶ [0037]-[0040]; and taught by Petrovic; ¶ [0080]-[0089]).

Regarding claim 14, Bakar in view of Petrovic discloses the radio receiver as discussed in the rejection of claim 8. The combined system further discloses a single actionable watermark triggers multiple actions (taught by Bakar; Figure 3; ¶ [0060] and ¶ [0068]-[0074]).

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421